Citation Nr: 1615607	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-07 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to November 1945.  He had been awarded a Purple Heart among his awards and decorations.  Evidence shows that the Veteran was wounded in the attack on Pearl Harbor, was treated and returned for additional significant combat service in the Pacific Theater.  The Veteran died in February 2004.  The appellant claims as his surviving spouse. 

This matter initially came to the Board of Veterans' Appeals (Board) from a rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A hearing on this matter was held before the undersigned Veterans Law Judge in December 2014.  A copy of the hearing transcript has been associated with the Virtual VA file.  The matter was originally remanded in February 2015.  The file is also contained in part in Veterans Benefits Management System (VBMS) electronic file.  There are also records in Virtual VA electronic file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in February 2004.  The cause of death as listed on the death certificate was cardiac arrest with a contributing factor of myocardial infarction.

2.  At the time of death, the Veteran was service connected for a muscle group XI injury, rated at 20 percent, a left wrist disability, rated at 10 percent, a forehead scar disability, rated at 10 percent, and a left knee scar, rated at zero percent. 

3.  The Veteran did not manifest a cardiac disability during service, or within one year of separation, and is it not related to service.

4.  The Veteran's active service did not involve duty assignments that are associated with atmospheric nuclear testing or the handling of nuclear material.

5.  The Veteran was not shown to have been exposed to ionizing radiation in service.

6.  The Veteran's prostate cancer did not manifest during service, or within one year of separation, and is not related to service, and was not otherwise implicated in his cause of death.

7.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially of materially to death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2015).  The RO provided the required notice in a letters sent to the appellant in May 2012.  This letter informed the appellant of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  

During the December 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).  

A February 2015 Board remand directed VA to attempt obtain a certified death certificate from the State of New Jersey.  At the December 2014 hearing, the appellant testified that the author of the February 2004 death certificate was considering amending the cause of death to include as a contributing factor the Veteran's prostate cancer.  

The RO requested, in a December 2015, letter that the appellant obtain and submit this evidence.  The RO also requested that the author submit any amended death certificate, along with an opinion regarding the Veteran's cause of death.  The appellant responded in a December 2015 letter that no amended death certificate would be issued by the Office of Vital Statistics of the State of New Jersey.  The Board finds that there has been substantial compliance with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(2015).

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  
A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The term radiation-exposed veteran means either a veteran who, while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309 (d)(3)(i) (2015).

The term radiation-risk activity means (as pertinent to this appeal): 

(A) Onsite participation in a test involving the atmospheric detonation of a nuclear device. 
(B) The occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 
(C) Internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946. 

ON SITE PARTICIPATION OF NUCLEAR FUNCTION

(A) During the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 

(B) During the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test. 

(C) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959. 

(D) Assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads. 

For tests conducted by the United States, the term operational period means: 

(A) For Operation TRINITY the period July 16, 1945 through August 6, 1945. 

(B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946. 

[SUBSEQUENT TESTING WAS AFTER THE VETERAN'S DISCHARGE]
The term occupation of Hiroshima or Nagasaki, Japan, by United States forces means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  Id.

Analysis

In this case, the Veteran died in February 2004.  According to the death certificate, the cause of death was cardiac arrest with a contributing factor of myocardial infarction.  

At the time of death, the Veteran was service connected for a muscle group XI injury, rated at 20 percent, a left wrist disability, rated at 10 percent, a forehead scar disability, rated at 10 percent, and a left knee scar, rated at zero percent. 

The appellant contends that that the Veteran's fatal disease process stemmed from a condition that was incurred during his service.  Specifically, the appellant contends that the Veteran was exposed to ionizing radiation during his service in the Pacific Theater, and alternatively, that the Veteran was present at the Trinity site prior to atmospheric nuclear testing.  The appellant contends that this exposure to ionizing radiation led the Veteran's development of bladder and prostate cancer.

The Veteran's death certificate notes the cause of death was cardiac arrest with a contributing factor of myocardial infarction.  However, the appellant submitted a statement from the author of the death certificate dated September 2014 that based on complications of radiation colitis and a lower gastrointestinal bleed, the medical examiner would be willing to add the condition prostate cancer as a contributing factor the Veteran's death.  Subsequently, however, it was indicated there would be no modification of the death certificate.

The appellant has claimed service connection for the cause of the Veteran's death as due to in-service exposure to ionizing radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes many forms of cancer.  38 C.F.R. § 3.311(b)(2) (2015).  In all cases where a Veteran is diagnosed with a radiogenic disease which first manifest after service, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a) (2015).

Prostate cancer is a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2) (2015). 

If a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2015).

The Veteran's service records do not indicate that he was present at any of the atmospheric nuclear weapons test sites, to include the Trinity test site in New Mexico, nor do the service records indicate that the Veteran was present in Hiroshima or Nagasaki, Japan.

The Veteran's service abstract lists his duty locations and his certificate of discharge lists the battles in which the Veteran participated.

The Veteran's service abstract shows the following duty stations in chronological order:  Chicago, Illinois, San Diego California, Pearl Harbor, Hawaii, Mare Island, California, Camp Elliot California, and Norman, Oklahoma.

The Veteran's certificate of discharge lists the battles in which the Veteran participated in chronological order:  Pearl Harbor, Hawaii, Tarawa Atoll, Gilbert Islands, Saipan, Marianas Islands, Tinian, Marianas Islands, Okinawa, Shima, Ryuku Islands.  

Here, neither the appellant nor the other evidence of record, has not established that the Veteran is a radiation-exposed veteran.  The service department records do not indicate that the Veteran was involved in any duties that involved the handling or deployment of nuclear material, the decontamination of equipment exposed to ionizing radiation, or presence at any of the nuclear test sites or Hiroshima or Nagasaki.  The service records do not indicate that the Veteran was monitored for radiation exposure with dosimetry badges.  His military occupational specialty was Rifleman in the United States Marine Corp. 

The Board finds that a preponderance of the evidence is against a finding that the Veteran was a radiation-exposed veteran.  38 C.F.R. §  3.309 (d)(3)(i) (2015).  Accordingly, the appeal does not warrant referral to Under Secretary for Benefits due to the Board's finding that the Veteran was not exposed to ionizing radiation during service.

The procedures outlined in 38 C.F.R. § 3.311 apply to other diseases if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4) (2015).  The Board notes the cause of the Veteran's death was cardiac arrest with a contributing factor of myocardial infarction.  In the instant case, the appellant has not cited or submitted competent scientific finding that radiation related heart disease may occur following doses of radiation.  Moreover, such exposure is not shown so even if there was evidence of a relationship, it would not change the outcome in this case.

Here, there is no reliable evidence linking the Veteran's fatal disease processes to service.  There is simply nothing competent to support the appellant's assertions that the fatal processes, with an onset many years after service, are related to service.  

The Board finds that the records do not show a combination of prostate cancer disability manifestations sufficient to identify the disease entity during service or within an applicable presumptive period.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307; 3.309 (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  Rather, the most probative evidence establishes that the Veteran did not have the disease process until decades after service.

The Board finds that the records do not show a combination of cardiac disability manifestations sufficient to identify the disease entity during service or within an applicable presumptive period.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307; 3.309 (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Rather, the most probative evidence establishes that the Veteran did not have the disease process until decades after service.

The evidence of record is against a finding that the Veteran's death was related to service.  The only evidence to the contrary is the appellant's lay statements.  With regard to the actual causes of death of cardiac arrest with myocardial infarction, the probative evidence of record does not support a relationship between the disorders and the Veteran's period of service.  

With regard to the appellant's contention that the Veteran's prostate cancer is related to service, to include alleged exposure to ionizing radiation, a preponderance of the evidence is against a finding that the Veteran was a radiation-exposed veteran.  38 C.F.R. §  3.309 (d)(3)(i) (2015).  Moreover, the prostate cancer is not clearly a contributing factor in death.

Based on this determination, and the lack of manifestations of prostate cancer for many years after service, the Board finds that the Veteran's prostate cancer was not incurred in service, to include on a presumptive basis, or on the basis of exposure ionizing radiation.  38 C.F.R. §§ 3.303, 3.307; 3.309; 3.311 (2015).

Here, to the extent that the appellant reports that death was due to cardiac arrest with myocardial infarction, she is competent.  However, she has not established her competence to link the fatal processes to service and there are no Jandreau type exceptions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Based upon the more probative record, we conclude that the fatal disease processes were not manifest during service or within an applicable presumptive period and that such processes are unrelated to service.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


